DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 9-10, 14-15 and 19-20 are canceled; claims 1-3, 6-8, 11-13 and 16-18 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. 
Applicant argues, AIfarhan fails to teach or suggest information on an allowed CG indicating that a particular CG is mapped to a particular LCH, as recited in amended independent Claims 1, 6, 11, and 16.
In response, as noted below, Babaei discloses indicates that data from a first logical channel is mapped to the first CG ([0263] the one or more messages may indicate that the first logical channel is mapped to one or more first cells/carriers) and data from a second logical channel is mapped to the second CG ([0263] the second logical channel is mapped to one or more second cells/carriers).
Applicant argues, Chen does not teach or suggest that data transmitted through each uplink resource is mapped to a particular LCH or that there is such information that indicates it.
In response, as noted below, Babaei discloses indicates that data from a first logical channel is mapped to the first CG ([0263] the one or more messages may indicate that the first logical channel is mapped to one or more first cells/carriers) and data from a second logical channel is mapped to the second CG ([0263] the second logical channel is mapped to one or more second cells/carriers).
	Therefore, as noted below, Alfarhan in view of Babaei and further in view of Chen are analogue art and the combination of the cited prior art teaches the claimed invention as a whole. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarhan et al., US 2020/0305186 in view of Babaei et al., US 2018/0368132 and further in view of Chen et al., US 2018/0176937.
Claim 1, Alfarhan discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, through radio resource control (RRC) signaling ([0122] the WTRU may receive DL control signaling that may indicate the applicable UL carrier for the transmission of a TB in the UL transmission. The indication may be a configuration aspect, for example, as indicated in a higher layer (e.g., an RRC layer) configuration received by the WTRU (e.g., via a configured grant and/or via semi-persistent scheduling)), information for configuring ([0091] The RUL and SUL carriers may include respective configurations for power control settings, [0096] The WTRU may be configured to use the SUL carrier in different operating modes) a first configured grant (CG) and a second CG (fig 4, [0140] the WTRU may receive a grant 1 for the RUL carrier and a grant 2 for the SUL carrier), information on an allowed CG for at least one logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold), and information on a priority for the at least one logical channel ([0135] the data may be associated with one or more LCHs, such as LCH 1, LCH 2 and LCH 3.  Data from LCH 2 may have a higher priority than data from LCH 1 and LCH 3), 
wherein the information on the allowed CG for the at least one logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold) 
identifying that the first CG is allowed for the first logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold) and the second CG is allowed for the second logical channel ([0138] The data from LCH 3 may be assigned for transmission via the RUL carrier), based on the information on the allowed CG for the at least one logical channel ([0136] the WTRU may transmit data from LCH 1 on the RUL carrier if an attribute of the RUL carrier is above a threshold); 
identifying that resources of the first CG and the second CG are overlapped ([0127] The WTRU may receive grants for the RUL carrier and/or the SUL carrier, for example, for the same time resource and/or for overlapping time resources); and 
but does not explicitly disclose, 
indicates that data from a first logical channel is mapped to the first CG and data from a second logical channel is mapped to the second CG,
transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
However, as Babaei discloses indicates that data from a first logical channel is mapped to the first CG ([0263] the one or more messages may indicate that the first logical channel is mapped to one or more first cells/carriers) and data from a second logical channel is mapped to the second CG ([0263] the second logical channel is mapped to one or more second cells/carriers).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan invention with Babaei invention to include the claimed limitation(s) so as to allow the network to configure the UE with the mapping of the logical channels in order for the UE to uplink data to the network according to the mapping. 
But Alfarhan and Babaei invention does not explicitly disclose,
transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
However, Alfarhan also teaches ([0135] data that is to be transmitted by the WTRU may be assigned respective priorities. For example, the data may be associated with one or more LCHs, such as LCH 1, LCH 2 and LCH 3. Data from LCH 1 may have a higher priority than data from LCH 3), hence transmitting, to the base station, data based on the CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel as a skilled artisan in the art would have recognized and to adapt the teaching to arrive at the claimed invention.  
Further, as Chen discloses transmitting, to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel ([0188] In step 1115, the UE performs an uplink transmission on the first uplink resource.  In one embodiment, the UE performs the uplink transmission based on prioritization result.  In one embodiment, the UE could prioritize the first uplink resource if the first uplink resource can serve a higher priority logical channel with data than the second uplink grant can).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Alfarhan and Babaei invention with Chen invention to include the claimed limitation(s) so as to enable the UE to determine the priority of logical channels in order to uplink data to the network. 
Claim 2, Alfarhan as modified discloses the method of claim 1, wherein a priority for the first CG is determined based on the priority of the first logical channel, and 
wherein a priority for the second CG is determined based on the priority of the second logical channel (Alfarhan [0119] priority configuration of the LCH may be used by the WTRU to determine which UL carrier(s) are to be utilized, [0135] Data from LCH 2 may have a higher priority than data from LCH 1 and LCH 3, [0145] Pursuant to the LCP procedure 300, the 344 bits buffered from LCH 1 may have priority over the 1 k bits buffered from LCH 3.  As such, the WTRU may select the RUL carrier (grant 1) to transmit the 344 bits from LCH 1 during TTI 5).  
Claim 3, Alfarhan as modified discloses the method of claim 1, wherein first logical channel (Alfarhan [0136] the WTRU may transmit data from LCH 1 on the RUL carrier) and the second logical channel have data to be transmitted (Alfarhan [0137] the data from LCH 2 may correspond to a URLLC-type service).  
Claim 6, see claim 1 for the rejection, Alfarhan discloses (fig 2, base station 202) a method performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, through radio resource control (RRC) signaling, information for configuring a first configured grant (CG) and a second CG, information on an allowed CG for at 2Docket: 1398-1296 (YPF201911-0036/US DMC) least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG indicates that data from a first logical channel is mapped to the first CG and data from a second logical channel is mapped to the second CO; and 
receiving, from the terminal, data based on the first CG, in case that resources of the first CG and the second CG are overlapped, and a priority of the first logical channel is higher than a priority of the second logical channel.  
Claim 7, see claim 2 for the rejection, Alfarhan as modified discloses the method of claim 6, wherein a priority for the first CG is based on the priority of the first logical channel, and wherein a priority for the second CG is based on the priority of the second logical channel.  
Claim 8, the see claim 3 for the rejection, Alfarhan as modified discloses the method of claim 6, wherein the first logical channel and the second logical channel have data to be transmitted.  
Claim 11, see claim 1 for the rejection, Alfarhan discloses (fig 2, [0090] The WTRU operating within the cell 200) a terminal in a wireless communication system, comprising: 
a transceiver (fig 1B, transceiver); and 
a processor (fig 1B, processor) configured to: 
receive, via the transceiver from a base station, through radio resource control (RRC) signaling information for configuring a first configured grant (CG) and a second CG, information on an allowed CG for at least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG for the at least one logical channel indicates that data from a first logical channel is mapped to the first CG and data from a second logical channel is mapped to the second CG,  Docket: 1398-1296 (YPF201911-0036/US DMC) 
identify that the first CG is allowed for a-the first logical channel and the second CG is allowed for the second logical channel, based on the information on the allowed CG, 
identify that resources of the first CG and the second CG are overlapped, and 
transmit, via the transceiver to the base station, data based on the first CG, in case that a priority of the first logical channel is higher than a priority of the second logical channel.  
Claim 12, see claim 2 for the rejection, Alfarhan as modified discloses the terminal of claim 11, wherein a priority for the first CG is determined based on the priority of the first logical channel, and wherein a priority for the second CG is determined based on the priority of the second logical channel.  
Claim 13, see claim 3 for the rejection, Alfarhan as modified discloses the terminal of claim 11, wherein the first logical channel and the second logical channel have data to be transmitted.  
Claim 16, see claim 1 for the rejection,  Alfarhan discloses (fig 1A, base station 114a, 114b) a base station in a wireless communication system, comprising: 
a transceiver ([0018] the base stations 114a, 114b may be a base transceiver station (BTS)); and 
a processor ([0194] A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, terminal, base station, RNC, and/or any host computer) configured to: 
transmit, via the transceiver to a terminal, through radio resource control (RRC) signaling, information for configuring a first configured grant (CG) and a second CG, information on an allowed CO for at least one logical channel, and information on a priority for the at least one logical channel, 
wherein the information on the allowed CG indicates that data from a first logical channel is mapped to the first CG and data from a second logical channel is mapped to the second CG, and 
receive, via the transceiver from the terminal, data based on the first CG, in case that resources of the first CG and the second CG are overlapped, and 4Docket: 1398-1296 (YPF201911-0036/US DMC)a priority of the first logical channel is higher than a priority of the second logical channel.  
Claim 17, see claim 2 for the rejection, Alfarhan as modified discloses the base station of claim 16, wherein a priority for the first CG is based on the priority of the first logical channel, and wherein a priority for the second CG is based on the priority of the second logical channel,  
Claim 18, see claim 3 for the rejection, Alfarhan as modified discloses the base station of claim 16, wherein the first logical channel and the second logical channel have data to be transmitted.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647